FILE COPY




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                                June 3, 2022

                                           No. 04-22-00325-CV

                                          IN RE Christina REID

                                    Original Mandamus Proceeding1

                                              ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

        On May 31, 2022, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than June 21, 2022. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.


           It is so ORDERED on June 3, 2022.

                                                                            PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1 This proceeding arises out of Cause No. 2020-CI-18954, styled Patrick Couch vs. Christina Reid-Couch, pending
in the 407th Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding.